Citation Nr: 1209495	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  08-10 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating, in excess of 30 percent, for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel






INTRODUCTION

The Veteran had active service from March 1959 to April 1962.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.


FINDING OF FACT

The Veteran's bilateral pes planus is manifested by mild pronation of the feet, tenderness and pain on manipulation, with no evidence of pronounced bilateral flat foot productive of marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achilles on manipulation that is not improved by orthopedic shoes or appliances.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 percent for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5276 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2011); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

After careful review of the claims file, the Board finds that the letter dated in November 2006 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this letter advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  This letter also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.

The Board observes that the November 2006 letter was sent to the Veteran prior to the February 2007 rating decision.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2011); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004)  The Board further notes that once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional  38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to 38 U.S.C.A. § 5103(a) notice is nonprejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  Nevertheless, the Board finds that the notice letter dated November 2006 fully satisfied the notice requirements of the VCAA with respect to the Veteran's claims for increased initial ratings.  Therefore the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.
The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2011).  In this regard, the Veteran's service treatment and VA treatment records are associated with the claims folder.

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability or persistent or recurrent symptoms of disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran was most recently afforded VA examinations in August 2005 and December 2006.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, the Board notes that an examination for rating purposes should contain sufficient detail and reflect the whole recorded history of a Veteran's disability, reconciling the various reports into a consistent picture.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); 38 C.F.R. § 4.2 (2011).  In this regard, the Board finds that the VA examinations obtained in this case are more than adequate, as they are, collectively, predicated on a full reading of the service and VA medical records in the Veteran's claims file, considered all of the pertinent evidence of record including the statements of the Veteran, and provided a complete rationale for any opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4) (2011).

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.
Analysis

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule),  38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2011).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2011).  In rating musculoskeletal disabilities with regard to limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2007) are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran's bilateral pes planus is currently rated as 30 percent disabling under 38 C.F.R. § 4.71a (2011), Diagnostic Code 5276.  Under this Code, a 30 percent rating for bilateral flat foot requires a severe condition with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indications of swelling on use, and characteristic callosities.  A 50 percent rating for bilateral pes planus requires a pronounced condition manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  Id.

Considering the evidence relating to the Veteran's service- connected bilateral pes planus under the rating criteria, Diagnostic Code 5276, the Board finds that the Veteran's disability picture is most consistent with the current 30 percent disability evaluation, and that an increased disability evaluation is not warranted.  

The Veteran was afforded a VA examination in August 2005.  The Veteran reported several surgeries with calluses worsening on the bottom of his feet.  The Veteran noted that he experienced cramping and pain about twice a week for a minute each time, at night while in bed.  The Veteran noted that he has worn orthopedic shoes with inserts since approximately 2000.  The orthopedic shoes only partially relieve the Veteran's symptoms.  The Veteran noted that his treatment at the time consisted of surgeries and trimming of calluses.  Specifically the Veteran noted that he was hospitalized with regard to his feet in 2001 for bone resection of the right foot fifth metatarsal and in 2002 for left cicatrix of left first and second sub metatarsal heads.  The Veteran is only able to stand for 15 to 30 minutes.  He can only walk for 1 to 3 miles.  The Veteran reported tenderness that occurs while standing, walking, and at rest in the plantar surfaces and arches.  The Veteran further reported swelling in his arches when walking.  Spasms occur while at rest in the arches of the Veteran's feet.  Finally it was noted the Veteran has bilateral calluses and toe deformity.  

Upon examination it was noted that the Veteran had mild tenderness in the sub metatarsal heads 2 through 5 bilaterally and in the arch of his right foot.  The Veteran had calluses on the left and right medial great toe and the right fifth metatarsal phalangeal joint.  The Veteran exhibited an antalgic gait with flatfoot and deformity of both feet.  With regard to Achilles alignment the Veteran exhibited inward bowing bilaterally upon both non-weight bearing and weight bearing.  It was noted that the bowing was partially correctable with manipulation.  The Veteran further exhibited bilateral midfoot malalignment with painful manipulation on the right foot, but no forefoot malalignment.  Finally it was noted that the Veteran had varus angulations of the os calcis of 4 degrees bilaterally, but no hammertoes, or pes cavus.  With regard to range of motion, the Veteran exhibited 60 degrees dorsiflexion bilaterally and 25 degrees plantar flexion bilaterally of the great toe.  There was no evidence of malunion or nonunion of the tarsal or metatarsal joints.  

X-rays taken in conjunction with the examination revealed bilateral pes planus deformity with post surgical changes including surgical clips in the proximal portion of the second metatarsal bilaterally; amputation of the distal fifth metatarsal; and bilateral hallux valgus of the great toe.  X-rays also revealed degenerative changes of the first metatarsal phalangeal joint in the right great toe.  The Veteran was diagnosed with bilateral pes planus.  

The Veteran was subsequently afforded another VA examination in December 2006.  The Veteran reported severe calluses with pain and aching in the mid underside of both feet.  The Veteran noted that the pain occurred when he walked.  It was noted that the Veteran continued, as treatment, to wear orthopedic shoes with specialty inserts.  The Veteran complained of pain while standing and walking, but no swelling, heat, redness, stiffness, fatigability, weakness, or lack of endurance, bilaterally.  The Veteran reported being able to stand for 15 to 30 minutes and walk 1/4 of a mile.  

Upon examination it was noted that the Veteran had tenderness in his arches bilaterally and in the right fifth metatarsal phalangeal joint head due to a callus.  He exhibited abnormal weight bearing with callosities and an unusual shoe wear pattern bilaterally.  The examiner noted that the Veteran did not exhibit hammertoes, hallux rigidus, a vascular abnormality, pes cavus, malunion or nonunion of the tarsal or metatarsal bones.  He The Veteran had pes planus bilaterally.  The Veteran exhibited normal Achilles alignment upon both non-weight bearing and weight bearing bilaterally.  There was no evidence of malalignment of the forefoot or the midfoot bilaterally.  He  exhibited mild pronation with his arch visible upon non-weight bearing but not visible upon weight bearing.  There was no evidence of varus or valgus angulations with os calcis.  The Veteran exhibited pain upon manipulation.  

X-rays associated with the examination revealed bilateral pes planus deformity with postoperative residual bilaterally with wire sutures in the proximal ends of the second metatarsals bilaterally.  There was residual of old fracture of the left second and right third metatarsals and amputation of the distal end of the right fifth metatarsal.  Finally there was evidence of a mild hallux valgus deformity bilaterally that was slightly greater on the right.  The Veteran was diagnosed with bilateral pes planus and it was noted that his condition had not worsened since the August 2005 VA examination.

With consideration of the above, the Board notes that the Veteran is not entitled to a higher rating than the currently assigned 30 percent rating under Diagnostic Code 5276.  Despite signs of tenderness of the plantar surfaces and arches of the feet and an indication that corrective devices may only be partially helpful, the objective medical evidence does not indicate that the Veteran has extreme tenderness of the plantar surfaces, marked inward displacement, or severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes.  While inward bowing of the Achilles was noted in August 2005, it was partially correctable on manipulation, there was no severe spasm, and no inward bowing was noted at the December 2006 examination.  As such, the objective criteria required for a 50 percent rating is not met and the Veteran's current level of symptomatology more closely fits within the criteria for the currently assigned 30 percent evaluation.  Therefore, a disability rating in excess of 30 percent is not warranted throughout the appeal period.

The Board also has considered whether the Veteran is entitled to a higher rating on the basis of functional loss due to pain, pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  See also 38 C.F.R. §§ 4.40, 4.45, and 4.59.  The Veteran reported that his feet were tender and that it is painful to stand for longer than 30 minutes or walk more than a quarter of a mile.  See December 2006 VA Examination.  The Board notes, however, that the tenderness and fatigability experienced by the Veteran due to his bilateral pes planus are adequately accounted for in his currently assigned disability evaluation.  Thus, there is no objective clinical indication he has other symptoms causing additional functional limitation to a degree that would support a higher rating.

The Board has considered the lay evidence of record in making its determination; however, it observes that the Veteran's opinions and observations alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159(a)(1) and (2) (2011).  Determining the severity of the Veteran's disability must be done by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As discussed above, none of the competent medical evidence of record supports a higher rating than is herein assigned.

For the reasons set forth above, the Board finds that the evidence of record fails to demonstrate that the Veteran is entitled to a disability rating in excess of 30 percent for his service-connected disability of bilateral pes planus.
In evaluating the Veteran's claims for higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability of bilateral pes planus with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disability.  The Board acknowledges that the Veteran has had several outpatient surgeries over the years to remove calluses, but there is no evidence that the Veteran had frequent hospitalizations as a result of his service-connected pes planus.  There is no persuasive evidence in the record to indicate that this service-connected disability on appeal would cause any impairment with employment over and above that which is already contemplated in the assigned schedular rating.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluation assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disability have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the Veteran's claim for a higher disability rating.

ORDER

Entitlement to an increased rating, in excess of 30 percent, for bilateral pes planus, is denied. 



____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


